Case 4:18-cv-00804-ALM Document 52-4 Filed 10/30/19 Page 1 of 1 PageID #: 501




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

                                                        §
BANKUNITED N.A.,                                        §
                                                        §
            Plaintiff,                                  §
                                                        §
v.                                                      §     Civil Action No. 4:18-cv-804-ALM
                                                        §
ASD KITCHEN, INC., AULLAH S. DARWISH,                   §
SAM M. DARWISH, SKINNY IT CORP., AND                    §
RAJESH P. PADOLE,                                       §
                                                        §
            Defendants.                                 §
                                                        §

     PROPOSED ORDER ON PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

          On _____________, 2019, the Court considered Plaintiff BankUnited N.A.’s Motion for

Default Judgment against Defendant ASD Kitchen, Inc. The court clerk entered default on October

9, 2019. After considering the Court’s file, waiver of service, the affidavits, and other evidence on

file, the Court:

          GRANTS Plaintiff’s Motion for Default Judgment as follows:

                   1.     Liquidated damages in the amount of $1,742,490.62; and

                   2.     Per diem interest accruing in the amount of $315.05 per day from October

                          16, 2019 through the date of this judgment.

          It is further ORDERED that all sums awarded shall include post-judgment interest

calculated pursuant to 28 U.S.C. § 1961 from the date of the judgment, until the judgment is

satisfied, for all of which sum let execution issue if the judgment is not timely paid.

          It is further ORDERED that Plaintiff BankUnited N.A. may submit evidence of its

attorney’s fees and costs within 30 days of the date of this Order.




DM1\10111533.1
